Citation Nr: 1108217	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disorder, to include degenerative disc disease and spondylosis at C5-6.

2.  Entitlement to an initial compensable disability rating for the residuals of right shoulder Bankart procedure.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991, January 1992 to January 1993, and from May 2002 to April 2005.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted entitlement to service connection for the Veteran's cervical spine disorder [assigning a 10 percent disability rating] and right shoulder disorder [assigning a noncompensable disability rating.]  The Veteran submitted a Notice of Disagreement with these determinations in February 2006, and timely perfected her appeal in November 2007.

The Board notes that jurisdiction of the Veteran's claims was subsequently transferred to the Montgomery, Alabama, RO.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of this hearing has been associated with the Veteran's VA claims file.

Employability

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for TDIU is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence of record clearly raises the issue of unemployability.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.

As an additional matter, the Board notes that the Veteran has raised the issue of entitlement to service connection for a lumbar spine disorder.  However, the record does not reflect that such a claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

I.  Cervical Spine and Right Shoulder

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disabilities, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

During her November 2010 Travel Board hearing, the Veteran asserted, in her capacity as a licensed practical nurse, that she was not provided an appropriate VA examination in association with her claims of entitlement to increased disability ratings.  Following review of the Veteran's claims file, the Board concurs.  While the Veteran was afforded a VA examination in June 2008, this examination was general in nature and did not focus on the cervical spine and right shoulder with specificity.  See VA General Medical Examination Report, June 27, 2008.  Furthermore, the Veteran has indicated that her service-connected disabilities have increased in severity since she was last examined.  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current levels of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 

II.  TDIU

As noted above, the Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice, supra.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

During the November 2010 Board hearing, the Veteran testified that she was completely unable to work due to her service-connected disabilities.  The Veteran has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the AOJ should send the Veteran a VCAA notice letter for the TDIU component of the increased evaluation claims.  This letter should notify the Veteran and her representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).  See also Quartuccio, supra; Charles v. Principi, 16 Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2010).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  See 38 C.F.R. § 4.16(b) (2010).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

The record shows that the Veteran is not working.  As the issues pertaining to the Veteran's cervical spine and right shoulder are being remanded for a new VA examination, the claim of entitlement to TDIU is considered to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  Accordingly, the case should be remanded for proper notice and development and consideration of referral for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any outstanding VA treatment records dated from November 2010 to the present.  Any correspondence received in association with this request should be associated with the Veteran's claims file.

2.  After obtaining any available VA treatment records, the Veteran should be afforded a new VA joints examination, with an appropriate expert, to evaluate the current nature and severity of her service-connected cervical spine and right shoulder disorders.  The VA examiner must review the Veteran's VA claims file and a complete copy of this Remand in conjunction with the VA examination and note this has been accomplished in the VA examination report.  All indicated tests and studies should be conducted. 

The ranges of motion of the cervical spine and right shoulder should be reported in degrees.  The VA examiner should note the point (in degrees), if any, at which pain occurs.  The VA examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The VA examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The VA examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.  If the VA examiner rejects the Veteran's reports, the VA examiner must provide a reason for doing so. 

3.  The RO/AMC will advise the Veteran of what evidence would substantiate her claim for entitlement to TDIU.  Apart from other requirements applicable under the VCAA, the RO/AMC will comply with any directives of the Veterans Benefits Administration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).

4.  After review of any evidence submitted by the Veteran, the RO/AMC should take such additional development action as it deems proper with respect to the claim for TDIU, including conducting any appropriate VA examinations, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.  The RO/AMC shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

5.  Thereafter, the AMC/RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the VA examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


